                                                                                          Case 8:20-bk-11507-ES           Doc 87 Filed 06/23/20 Entered 06/23/20 09:42:04        Desc
                                                                                                                           Main Document    Page 1 of 3


                                                                                           1   SQUIRE PATTON BOGGS (US) LLP
                                                                                               Karol K. Denniston
                                                                                           2   275 Battery Street, Suite 2600
                                                                                               San Francisco, CA 94111
                                                                                           3
                                                                                               Telephone: 415-954-0200
                                                                                           4   Facsimile: 415-393-9887
                                                                                               Email: karol.denniston@squirepb.com
                                                                                           5
                                                                                               Counsel to Finnegan, Henderson, Farabow,
                                                                                           6   Garrett & Dunner LLP

                                                                                           7

                                                                                           8                                 UNITED STATES BANKRUPTCY COURT

                                                                                           9                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                                          10                                          SANTA ANA DIVISION

                                                                                          11
SQUIRE PATTON BOGGS (US) LLP




                                                                                          12   In re:                                           Case No. 8:20-bk-11507-ES
                               275 Battery Street, Suite 2600
                                                                San Francisco, CA 94111




                                                                                          13   HYTERA COMMUNICATIONS AMERICA                    Chapter 11
                                                                                               (WEST), INC., et al.
                                                                                          14
                                                                                                                      Debtors and Debtors-in-   Jointly Administered With Case Nos.:
                                                                                          15                          Possession.               8:20-bk-11508-ES and 8:20-bk-11509-ES

                                                                                          16                                                    NOTICE OF APPEARANCE AND
                                                                                                                                                REQUEST FOR NOTICES AND SERVICE
                                                                                          17                                                    OF PAPERS PURSUANT TO §§ 102(1) AND
                                                                                                                                                342 OF THE BANKRUPTCY CODE AND
                                                                                          18                                                    BANKRUPTCY RULES 2002 AND 9010
                                                                                                                                                WITH RESPECT TO FINNEGAN,
                                                                                          19                                                    HENDERSON, FARABOW, GARRETT &
                                                                                                                                                DUNNER LLP
                                                                                          20
                                                                                                        TO THE CLERK OF THE ABOVE-ENTITLED COURT, THE DEBTORS AND
                                                                                          21
                                                                                               THEIR ATTORNEYS OF RECORD, UNITED STATES TRUSTEE, AND OTHER
                                                                                          22

                                                                                          23   INTERESTED PARTIES:

                                                                                          24            PLEASE TAKE NOTICE that Squire Patton Boggs (US) LLP hereby appears in the

                                                                                          25   above-captioned case (the “Chapter 11 Case”) pursuant to 11 U.S.C. §§ 102(1) and 342 and Rules
                                                                                          26   2002 and 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for and on
                                                                                          27
                                                                                               behalf of Finnegan, Henderson, Farabow, Garrett & Dunner LLP (“Finnegan”), and hereby
                                                                                          28
                                                                                                                                                                NOTICE OF APPEARANCE AND
                                                                                                                                                                        REQUEST FOR NOTICES
                                                                                               010-9088-2386/1/AMERICAS                                  CASE NO. 8:20-bk-11507-ES / CHAPTER 11
                                                                                                  Case 8:20-bk-11507-ES           Doc 87 Filed 06/23/20 Entered 06/23/20 09:42:04             Desc
                                                                                                                                   Main Document    Page 2 of 3


                                                                                                   1   requests, pursuant to Bankruptcy Rules 2002, 3017(a), 4001, 6006(c), 9007, 9010 and 9013, and
                                                                                                   2   11 U.S.C.§§ 102(1) and 342, that all notices given or required to be given in the Chapter 11 Case
                                                                                                   3
                                                                                                       and copies of all papers or pleadings served or required to be served in the Chapter 11 Case be
                                                                                                   4
                                                                                                       given to and served upon the undersigned at the following addresses:
                                                                                                   5
                                                                                                                                                Karol K. Denniston
                                                                                                   6                                      Squire Patton Boggs (US) LLP
                                                                                                   7                                      275 Battery Street, Suite 2600
                                                                                                                                             San Francisco, CA 94111
                                                                                                   8                                         Telephone: 415-954-0200
                                                                                                                                             Facsimile: 415-393-9887
                                                                                                   9                                   Email: karol.denniston@squirepb.com
                                                                                                  10                                        Christopher J. Giaimo, Esq.
                                                                                                                                         Squire Patton Boggs (US) LLP
                                                                                                  11                                            2550 M Street, NW
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                                              Washington, DC 20037
                                                                                                  12
                                                                San Francisco, California 94111




                                                                                                                                            Telephone: (202) 457-6000
                               275 Battery Street, Suite 2600




                                                                                                                                            Facsimile: (202) 457-6315
                                                                                                  13                                 Email: christopher.giaimo@squirepb.com
                                                                                                  14            PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only
                                                                                                  15
                                                                                                       notices and papers referred to in the Bankruptcy Rules and the Local Bankruptcy Rules for this
                                                                                                  16
                                                                                                       District, but also includes, without limitation, orders, and notices of any application, motion,
                                                                                                  17
                                                                                                       petition, pleading, schedule, plan, disclosure statement, request, complaint, demand, answer, reply,
                                                                                                  18
                                                                                                       whether formal or informal, written or oral, and whether transmitted or conveyed by mail, facsimile,
                                                                                                  19

                                                                                                  20   hand delivery, electronic mail, overnight courier, telephone, telegraphs, telex or otherwise, that

                                                                                                  21   affect the above-captioned debtors (the “Debtors”) or the property of the Debtors.
                                                                                                  22            PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for
                                                                                                  23
                                                                                                       Service of Papers shall not be deemed a waiver of Finnegan’s rights (i) to have final orders in
                                                                                                  24
                                                                                                       noncore matters entered only after de novo review by a District Court Judge, (ii) to trial by jury in
                                                                                                  25
                                                                                                       any proceeding so triable in the Chapter 11 Cases or any case, controversy, or proceeding related
                                                                                                  26

                                                                                                  27   to the Chapter 11 Cases, (iii) to have the District Court withdraw the reference in any matter subject

                                                                                                  28   to the mandatory or discretionary withdrawal, or (iv) to any other rights, claims, action, defenses

                                                                                                                                                                           NOTICE OF APPEARANCE AND
                                                                                                                                                       -2-                         REQUEST FOR NOTICES
                                                                                                       010-9088-2386/1/AMERICAS                                     CASE NO. 8:20-bk-11507-ES / CHAPTER 11
                                                                                                  Case 8:20-bk-11507-ES           Doc 87 Filed 06/23/20 Entered 06/23/20 09:42:04            Desc
                                                                                                                                   Main Document    Page 3 of 3


                                                                                                   1   setoffs or recoupments, under agreements, in law or in equity, or otherwise, to which Finnegan is
                                                                                                   2   or may be entitled, all of which rights, claims, actions, defenses, setoffs and recoupments Finnegan
                                                                                                   3
                                                                                                       expressly reserves.
                                                                                                   4
                                                                                                                PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for
                                                                                                   5
                                                                                                       Service of Papers does not constitute an agreement to accept service of initial process under Rule
                                                                                                   6

                                                                                                   7   4 of the Federal Rules of Civil Procedure or Bankruptcy Rule 7004, nor shall it result in the

                                                                                                   8   undersigned counsel being deemed the agent of Finnegan for such purpose.

                                                                                                   9

                                                                                                  10    Dated: June 23, 2020                             SQUIRE PATTON BOGGS (US) LLP
                                                                                                  11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                                                         /s/ Karol K. Denniston
                                                                                                  12
                                                                San Francisco, California 94111
                               275 Battery Street, Suite 2600




                                                                                                                                                         Karol K. Denniston
                                                                                                  13                                                     275 Battery Street, Suite 2600
                                                                                                                                                         San Francisco, CA 94111
                                                                                                  14                                                     Telephone: 415-954-0200
                                                                                                                                                         Facsimile: 415-393-9887
                                                                                                  15                                                     Email: karol.denniston@squirepb.com
                                                                                                  16                                                     Counsel to Finnegan, Henderson, Farabow,
                                                                                                                                                         Garrett & Dunner LLP
                                                                                                  17

                                                                                                  18

                                                                                                  19

                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                                          NOTICE OF APPEARANCE AND
                                                                                                                                                      -3-                         REQUEST FOR NOTICES
                                                                                                       010-9088-2386/1/AMERICAS                                    CASE NO. 8:20-bk-11507-ES / CHAPTER 11
